Citation Nr: 1441451	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-08 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for Parkinson's disease.

6.  Entitlement to service connection for a right and left knee disability.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


REMAND

The Veteran served on active duty from August 1978 to August 1981.

These matters come before the Board of Veterans' Appeals (Board) from March 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In the March 2009 decision, the RO denied entitlement to service connection for a back disability, a neck disability, right and left knee disabilities, and Parkinson's disease.  In the February 2010 decision, the RO denied entitlement to service connection for depression and an eye disability and denied entitlement to a TDIU.

In May 2012, the Veteran and his wife testified at a hearing before a Decision Review Officer, and a transcript of that hearing has been associated with his claims folder.

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  (A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.)  McLendon, 20 Vet. App. at 83.)

In this case, medical records reveal that the Veteran has been diagnosed as having various psychiatric, eye, back, and neck disabilities.  For example, a September 2009 letter from N. A. Ortiz, M.D, a November 2010 VA physical medical rehabilitation note, a December 2010 VA eye treatment note, and a May 2012 VA psychiatric evaluation note include diagnoses of adjustment disorder (depressed type), mood disorder, right eye corneal foreign body status post removal, glaucoma suspect, macular degeneration, lumbar and cervical sprains, and degenerative disc disease and herniated discs at L1-L2, L5-S1, C5-C6, and C6-C7.  Also, an August 2010 examination report from Puerto Rico Medical Center includes a diagnosis of Parkinson's disease and the Veteran has reported bilateral knee pain.  (Thus, there is competent evidence suggesting current psychiatric, bilateral eye, back, neck, and bilateral knee disabilities and current Parkinson's disease.)

Service treatment records reflect that the Veteran was diagnosed as having bilateral defective vision at the time of his March 1978 entrance examination and that he reported on a March 1978 report of medical history form completed for purposes of entrance into service that he experienced "eye trouble" and wore glasses.  Also, he was treated in August 1978, April 1979, and July 1980 for failed color vision and astigmatism.  Moreover, the Veteran contends that some of his claimed orthopedic disabilities are due to his physical duties and activities in service and he has reported that he experienced bilateral knee pain in service, but that he did not seek treatment at that time.

In the September 2009 letter, Dr. Ortiz opined that it was "more probable than not" that the Veteran's depression, visual problem, back, neck, and knee disabilities, and Parkinson's disease were "service connected secondary to active service."  Dr. Ortiz explained that the Veteran's vision problems and Parkinson's disease were possibly due to heavy metal exposure in service (a November 2006 urinalysis report from Doctor's Data, Inc. indicates that the Veteran had elevated levels of arsenic and aluminum) and it was alluded to that the Veteran's orthopedic problems were the result of his strenuous physical activities in service.  Some of Dr. Ortiz's conclusions were equivocal and he did not provide a clear rationale for all of his opinions.  Nevertheless, there is competent evidence of all the Veteran's claimed disabilities and evidence of eye and knee problems in service.  Also, there is a medical opinion that each of the Veteran's claimed disabilities is related to service.  Thus, VA's duty to obtain examinations as to the nature and etiology of the claimed disabilities is triggered.  

The claim for a TDIU is inextricably intertwined with the claims of service connection for the disabilities listed above.  Therefore, the Board will defer adjudication of the TDIU claim at this time.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran's complete service personnel records may contain evidence relevant to his claims in that they may provide information pertaining to his potential exposure to heavy metals or other toxins in service.  Hence, on remand, the National Personnel Records Center (NPRC) should be asked to provide a copy of the Veteran's Official Military Personnel File.  Also, any other appropriate entity should be contacted in order to verify any toxins to which the Veteran may have been exposed in service.

Also, the May 2012 VA psychiatric evaluation note indicates that the Veteran was scheduled for additional VA psychiatric treatment in August 2012.  The most recent VA treatment records in the claims file and among the paperless records in the Virtual VA system are from the VA Medical Center in San Juan, Puerto Rico (VAMC San Juan) and are dated to May 2012.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Additionally, medical records and Social Security Administration disability records indicate that the Veteran has received treatment for some of his claimed disabilities from Dr. Marieanne Perocier, Dr. Jose Hernandez, Dr. Fumero, and Clinica de Dolor at Centro Medico.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  Although some records from some of the above identified treatment providers have been submitted by the Veteran, it appears that there are additional records that have not yet been obtained and these steps have not yet been taken with regard to any such additional records.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information concerning the circumstances (e.g. times, places, assigned duties) surrounding his alleged exposure to heavy metals and any other toxins in service.  All efforts to obtain such information must be documented in the claims file.

2.  Contact the NPRC, the appropriate Department of Defense agency, and any other appropriate entity and request verification of any toxins (particularly heavy metals) to which the Veteran may have been exposed during his service.  All efforts to obtain such information must be documented in the claims file.

3.  Ask the NPRC to obtain a copy of the Veteran's complete Official Military Personnel File.  If efforts to obtain the Veteran's personnel records are unsuccessful through the NPRC, request such records from any other appropriate depository.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability, an eye disability, a back disability, a neck disability, Parkinson's disease, and a knee disability from VAMC San Juan dated from May 2012 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

5.  Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a psychiatric disability, an eye disability, a back disability, a neck disability, Parkinson's disease, and a knee disability from Dr. Marieanne Perocier, Dr. Jose Hernandez, Dr. Fumero, and Clinica de Dolor at Centro Medico.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be asked to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the claims file.  Additionally, any record (VA or private) that includes any non-English language should be translated to English.

6.  After all efforts have been exhausted to attempt to verify any toxic exposures in service and to obtain and associate with the claims file any service personnel records and additional treatment records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  All indicated tests and studies shall be conducted.  

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to each current psychiatric disability identified (i.e. any psychiatric disability diagnosed since October 2009), the examiner should answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to exposure to heavy metals or any other toxins in service, or is otherwise the result of a disease or injury in service?

(b)  If the Veteran meets the criteria for a diagnosis of posttraumatic stress disorder, what are the stressors that support the diagnosis?

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since October 2009, any evidence of exposure to heavy metals or other toxins in service, and Dr. Ortiz's September 2009 opinion.  

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report potential exposure to heavy metals and other toxins in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for psychiatric problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

7.  After all efforts have been exhausted to attempt to verify any toxic exposures in service and to obtain and associate with the claims file any service personnel records and additional treatment records, schedule the Veteran for a VA eye examination to determine the nature and etiology of any current eye disability.  All indicated tests and studies shall be conducted.  

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to each current eye disability identified (i.e. any eye disability diagnosed since October 2009), the examiner shall answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that any current eye disability had its onset during service, is related to the Veteran's eye problems in service, is related to exposure to heavy metals or any other toxins in service, or is otherwise the result of a disease or injury in service?

(b)  Which diagnosed eye conditions, if any, are refractive errors as opposed to other acquired eye disabilities?

In formulating the above opinions, the examiner must acknowledge and comment on all eye disabilities diagnosed since October 2009, all instances of treatment for eye problems in the Veteran's service treatment records, any evidence of exposure to heavy metals or other toxins in service, and Dr. Ortiz's September 2009 opinion.  

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report potential exposure to heavy metals and other toxins in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

8.  After all efforts have been exhausted to attempt to verify any toxic exposures in service and to obtain and associate with the claims file any service personnel records and additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current back disability.  All indicated tests and studies shall be conducted.  

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to each current back disability identified (i.e. any back disability diagnosed since December 2008), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current back disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's physical activities and duties in service, is related to exposure to heavy metals or any other toxins in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on all back disabilities diagnosed since December 2008, the Veteran's reported duties and physical activities in service, any evidence of exposure to heavy metals or other toxins in service, and Dr. Ortiz's September 2009 opinion.  

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his duties and physical activities in service, potential exposure to heavy metals and other toxins in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for back problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

9.  After all efforts have been exhausted to attempt to verify any toxic exposures in service and to obtain and associate with the claims file any service personnel records and additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current neck disability.  (This may be done in conjunction with the examination for a back disability.)  All indicated tests and studies shall be conducted.  

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to each current neck disability identified (i.e. any neck disability diagnosed since December 2008), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current neck disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's physical activities and duties in service, is related to exposure to heavy metals or any other toxins in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on all neck disabilities diagnosed since December 2008, the Veteran's reported duties and physical activities in service, any evidence of exposure to heavy metals or other toxins in service, and Dr. Ortiz's September 2009 opinion.  

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his duties and physical activities in service, potential exposure to heavy metals and other toxins in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for neck problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

10.  After all efforts have been exhausted to attempt to verify any toxic exposures in service and to obtain and associate with the claims file any service personnel records and additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current Parkinson's disease.  All indicated tests and studies shall be conducted.  

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to any Parkinson's disease diagnosed since December 2008, the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current Parkinson's disease had its onset during service, had its onset in the year immediately following service, is related to exposure to heavy metals or any other toxins in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any evidence of exposure to heavy metals or other toxins in service and Dr. Ortiz's September 2009 opinion.  

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his potential exposure to heavy metals and other toxins in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for Parkinson's disease in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

11.  After all efforts have been exhausted to attempt to verify any toxic exposures in service and to obtain and associate with the claims file any service personnel records and additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current knee disability.  (This may be done in conjunction with examinations for back and neck disabilities.)  All indicated tests and studies shall be conducted.  

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to each current knee disability identified (i.e. any knee disability diagnosed since December 2008), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that any current knee disability (right or left) had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's physical activities and duties in service, is related to his reported knee pain in service, is related to exposure to heavy metals or any other toxins in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on all knee disabilities diagnosed since December 2008, the Veteran's reported duties and physical activities in service, his report of knee pain in service, any evidence of exposure to heavy metals or other toxins in service, and Dr. Ortiz's September 2009 opinion.  

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report knee pain in service, his duties and physical activities in service, potential exposure to heavy metals and other toxins in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for knee problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

12.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

13.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


